DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation regarding “the reservoir engagement member . . . .” lacks antecedent basis and is ambiguous as to what it refers to.  The limitation is given little weight.
Regarding claim 12, the limitation regarding “the reservoir engagement member . . . .” lacks antecedent basis and is ambiguous as to what it refers to.  The limitation is given little weight.
Regarding claim 13, the limitation regarding “the reservoir engagement member . . . .” lacks antecedent basis and is ambiguous as to what it refers to.  The limitation is given little weight.
Regarding claim 14, the limitation regarding “the reservoir engagement member . . . .” lacks antecedent basis and is ambiguous as to what it refers to.  The limitation is given little weight.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-5, 7-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. US7331820 (“Burris”).  
Regarding claims 1 and 12, Burris discloses a coaxial cable connector assembly comprising: 
a coupler 42 defining an inner channel extending through the coupler between a front portion of the coupler and a rear portion of the coupler positioned opposite the front portion; and
	an outer conductor engagement feature 40 extending inwardly from the inner channel and structurally configured to contact an outer conductor (see col. 8, lines 25-30, metal foil on dielectric 26) of a coaxial cable positioned at least partially within the coupler;
	a rear body 46, positioned rearward of the coupler, defining a cable channel 56 extending through the rear body, and structurally configured to receive the coaxial cable; and
	an adhesive reservoir 60 positioned at least partially within the cable channel of the rear body, the adhesive reservoir comprising an adhesive and an adhesive reservoir breakable material 61 that encapsulates the adhesive, wherein the adhesive reservoir breakable material is structurally configured to fracture upon the application of a fracturing force exceeding a predetermined threshold, thereby releasing the adhesive from the adhesive reservoir to adhesively couple the coaxial cable to the rear body.
	Per claim 2,  the coupler comprises a thread (col. 8, line 50) positioned at the front portion of the coupler, and wherein the thread is structurally configured to couple the coaxial cable connector assembly to a port of a device.
	Per claim 3, the adhesive reservoir is an annular reservoir. 
Per claim 4, there is an activator 62 positioned on an inner surface of the cable channel of the rear body, wherein the activator is structurally configured to harden released adhesive (col. 10, lines 39-45).
	Per claim 5, there is a tubular post 34 positioned at least partially within the cable channel of the rear body.
	Per claim 7, there is a hardener reservoir 62 positioned at least partially within the cable channel of the rear body, the hardener reservoir comprising a hardener and a hardener reservoir breakable material 63 that encapsulates the hardener, wherein the hardener reservoir breakable material is structurally configured to fracture upon application of a breaking force exceeding a predetermined threshold, thereby releasing the hardener from the hardener reservoir to react with.
	Per claim 8, the coaxial cable connector assembly further comprises a plurality of reservoirs (60, 62) positioned at least partially within the cable channel of the rear body, each of the plurality of reservoirs comprising at least one of the adhesive and a hardener positioned within a hardener reservoir breakable material (61, 63), wherein the hardener reservoir breakable material is structurally configured to fracture upon the application of force exceeding a predetermined threshold, thereby releasing the at least one of the adhesive and the hardener to couple the coaxial cable to the rear body.
	Per claim 9, the adhesive reservoir breakable material is structurally configured to fracture upon the application of force as the coaxial cable is inserted into the rear body.	
	Per claim 10, there is a reservoir engagement member 38 that is movable within the cable channel of the rear body and engageable with the adhesive reservoir (col. 10, lines 45-55).
	Per claim 11, there is a reservoir rupturing member 38.
	Per claim 13, there is a hardener reservoir 62 positioned at least partially within the cable channel of the rear body, the hardener reservoir comprising a hardener and a hardener reservoir breakable material 63 that encapsulates the hardener, wherein the hardener reservoir breakable material of the hardener reservoir is structurally configured to fracture upon application of a breaking force exceeding a predetermined threshold, thereby releasing the hardener from the hardener reservoir to react with released adhesive.
	Per claim 14, there is a hardener reservoir 62 positioned at least partially within the cable channel of the rear body, the hardener reservoir comprising a hardener and a hardener reservoir breakable material that encapsulates the hardener, wherein the hardener reservoir breakable material of the hardener reservoir is structurally configured to fracture upon application of a breaking force exceeding a predetermined threshold, thereby releasing the hardener from the hardener reservoir to react with released adhesive, wherein the adhesive reservoir and the hardener reservoir are positioned on the same side of the reservoir engagement member 38.
	Per claim 15, Burris discloses a method for coupling a coaxial cable to a coaxial cable connector assembly, the method comprising: inserting a coaxial cable 22 into a cable channel 56 of a rear body 46 of a coaxial cable connector assembly, the coaxial cable comprising an inner conductor 24, a dielectric material 26 surrounding the inner conductor, an outer conductor surrounding the dielectric material (foil, col. 10, lines 20-25), and an outer jacket 30 surrounding the outer conductor, and wherein the coaxial cable connector assembly comprises an adhesive reservoir 60 positioned at least partially within the cable channel of the rear body, the adhesive reservoir comprising an adhesive and an adhesive reservoir breakable material 61 that encapsulates the adhesive;
engaging the outer conductor of the coaxial cable with an outer conductor engagement feature 40 of the coaxial cable connector assembly (see figure 4), wherein the outer conductor engagement feature extends inwardly from an inner channel of a coupler 42 of the coaxial cable connector assembly; and fracturing (col. 10, lines 45-55) the adhesive reservoir breakable material of the adhesive reservoir, releasing the adhesive from the adhesive reservoir to couple the coaxial cable to the coaxial cable connector assembly.
	Per claim 16, fracturing the adhesive reservoir breakable material comprises engaging the coaxial cable with the adhesive reservoir.
Per claim 20, Burris discloses fracturing a hardener reservoir breakable material 63 of a hardener reservoir 62, thereby releasing hardener from the hardener reservoir; and reacting the released adhesive with the released hardener to couple the coaxial cable to the rear body of the coaxial cable connector assembly.

Claims 15, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malak US 8137133 in view of Burris.
Regarding claim 15, Malak discloses a method for coupling a coaxial cable 12 to a coaxial cable connector assembly 10, the method comprising: inserting a coaxial cable into a cable channel of a rear body 22 of a coaxial cable connector assembly, 
the coaxial cable comprising an inner conductor 14, a dielectric material 18 surrounding the inner conductor, an outer conductor 16 surrounding the dielectric material, and an outer jacket 20 surrounding the outer conductor, and wherein the coaxial cable connector assembly comprises an adhesive reservoir 38 positioned at least partially within the cable channel of the rear body, the adhesive reservoir comprising an adhesive and, inherently, an adhesive reservoir breakable material that encapsulates the adhesive (see col. 6, lines 13-39, by definition, microcapsules are cases or containers, which cases are ruptured to release the contained epoxy resin and curing agent).
Malak discloses fracturing the adhesive reservoir breakable material of the adhesive reservoir, releasing the adhesive from the adhesive reservoir to couple the coaxial cable to the coaxial cable connector assembly.  (see e.g., col. 6, lines 13-39).
Malak discloses an outer conductor engagement feature (flange at 28a, including the inner bore forming surface of the flange) which extends inwardly from an inner channel of a coupler of the coaxial cable connector assembly.
Malak does not specifically disclose engaging the outer conductor of the coaxial cable with the outer conductor engagement feature of the coaxial cable connector assembly.  Malak notes that it is known for the outer conductor 16 to include layers of foil and braided strands.  Col. 5, lines 25-30.  
As taught in Burris, the foil layer under ground sheath 28 is bonded to the underlying dielectric material (Burris col. 10, lines 20-25).  It would have been obvious to use known coaxial cable, such as taught in Burris, which includes a foil layer bonded to the dielectric (Malak at 18) with the Malak connector.   The reason for doing so would have been to provide good shielding and electrical continuity between the cable and connector as was known in the art.  The result would be that the outer conductor engagement feature (Malak inner surface of flange at 28a) would engage the outer conductor (the foil) of the cable.
	Per claim 17, fracturing the adhesive reservoir breakable material comprises (see species of figures 10 and 11) applying a radial force to the rear body of the coaxial cable connector assembly.
Per claim 18, fracturing the adhesive reservoir breakable material comprises engaging a reservoir engagement member 26 with the coaxial cable (figure 2) and moving the reservoir engagement member to contact the adhesive reservoir (figure 3).
	Per claim 19, fracturing the adhesive reservoir breakable material comprises impinging the adhesive reservoir against a reservoir rupturing member (the interior surface of body 22) with the reservoir engagement member 26.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burris.  The species of figure 1 of Burris shows an activator 62 positioned on an inner surface of the cable channel of the rear body, the activator is structurally configured to harden released adhesive.  The activator in this species is not on an outer surface of the tubular post.  The species of figure 8 shows the activator 462 positioned on both an inner surface of the cable channel of the rear body and on an outer surface of the tubular post 434.  It would have been obvious to configure the activator in the species of figure 1 to be on  both an inner surface of the cable channel of the rear body and on an outer surface of the tubular post as is in the species of figure 8.  The reason would have been to ensure that the adhesive would completely fill the space between the inner post and the rear body, as shown in figure 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833